Citation Nr: 0201596	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  96-11 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a repaired rotator cuff tear, and tears of the 
glenoid, with limitation of motion in the left shoulder, 
currently rated as 20 percent disabling, to include the issue 
of whether the reduction in the rating, from 30 percent to 20 
percent, effective on December 1, 1995, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania which reduced the evaluation for 
the veteran's service-connected left shoulder disability, 
from 30 percent to 20 percent effective December 1, 1995.

In November 2001, a videoconference hearing was held before 
the undersigned Member of the Board, and the veteran's sworn 
testimony was obtained.

At the November 2001 hearing, the veteran's representative 
raised a claim of entitlement to service connection for 
partial paralysis of the left hand and wrist due to or 
proximately the result of his service-connected left 
shoulder.  The Board notes that a March 1996 rating denied 
service connection for partial paralysis of the left hand and 
wrist.  This matter is not properly before the Board at this 
time, and as such, the matter is hereby referred to the RO 
for action deemed appropriate.

As well, a July 2001 statement from one of the veteran's 
treating doctors noted treatment for neck, shoulder and lower 
back pain as a result of the numerous shoulder surgeries the 
veteran had underwent.  Because there may be a question as to 
whether a claim is being raised for service connection, this 
matter is also referred back to the RO for action deemed 
appropriate.




FINDINGS OF FACT

1.  Reduction of the veteran's 30 percent rating for his left 
shoulder disability, shown by the medical evidence to be then 
manifested by degenerative changes, muscle weakness and 
atrophy and a significantly limited range of motion, was not 
based upon medical evidence demonstrating material 
improvement in this service-connected disability under the 
ordinary conditions of life since the prior rating 
examination that had established the 30 percent rating.

2.  The veteran's left shoulder condition is currently 
manifested by considerably diminished strength, marked muscle 
atrophy, and significant limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 30 percent rating for 
post-operative residuals of a repaired rotator cuff tear, and 
tears of the glenoid, with limitation of motion in the left 
shoulder, effective from December 1, 1995, are met.  38 
C.F.R. §§ 3.344, 4.71a, Diagnostic Codes 5010-5201 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
disabling for post-operative residuals of a repaired rotator 
cuff tear, and tears of the glenoid, with limitation of 
motion in the left shoulder, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  In that regard, 
the Board finds that while the new law and accompanying 
regulations were enacted during the pendency of this appeal, 
and thus, have not been considered by the RO, there is no 
prejudice to the appellant in proceeding with this appeal, as 
the appellant has been fully informed as to laws and 
regulations governing his claim, including the requirements 
to substantiate his claim, and there is no indication that 
there is additional evidence that should be obtained before 
proceeding with appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  As such, the Board will proceed 
with disposition of this appeal.

Historically, service connection for a left shoulder 
disability was granted by a May 1990 rating decision.  A 30 
percent evaluation was assigned, effective from December 7, 
1988.  The veteran submitted a notice of disagreement in 
March 1991, contending in substance that the currently 
assigned 30 percent evaluation did not adequately reflect the 
severity of the disability.  The veteran's claim was denied; 
however, in March 1994, the veteran filed a claim for a 
temporary total evaluation based upon April 1993 surgery to 
repair his rotator cuff in his left shoulder.  In an August 
1994 rating decision, a temporary total evaluation was 
assigned from April 12, 1993, to May 31, 1993.  

The veteran filed a claim to extend the temporary total 
evaluation; however his claim for an extension was denied by 
the RO in a January 1995 rating decision.  As well, the 
January 1995 rating decision proposed that the 30 percent 
evaluation for the veteran's service-connected left shoulder 
disability be reduced to 20 percent based upon the medical 
evidence submitted at that time.  A September 1995 rating 
decision reduced the evaluation of postoperative residuals, 
repair of rotator cuff tear, and tears of the glenoid, with 
limitation of motion, left shoulder, from 30 percent 
disabling to 20 percent disabling effective December 1, 1995.  
This appeal followed.

Under the provisions of 38 C.F.R. § 3.344 (2001), rating 
agencies are charged with maintaining stable disability 
ratings, consistent with the law and VA regulations, 
particularly if the disability has been rated at the same 
level for long periods (five years or more).  VA regulations 
provide that rating reductions on account of diseases subject 
to temporary or episodic improvement will not be reduced on 
any one examination, except where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a).  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Id.  In addition, although material improvement 
in the physical or mental condition may be reflected, the 
evidence must show that the improvement will be maintained 
under the ordinary conditions of life.  Id.  In doubtful 
cases, the former disability rating should be maintained.  38 
C.F.R. § 3.344(b).

The veteran was examined by VA for rating purposes in January 
1989.  He indicated that he was not currently employed.  He 
complained of constant left shoulder pain that was unbearable 
at times, constant shoulder twisting and muscle spasms and a 
lack of strength and mobility.  Physical examination revealed 
a 2-1/2 inch long surgical scar which was reddish and non-
tender.  There was limitation of motion of the left shoulder 
on elevation and abduction.  Range of motion studies revealed 
that left shoulder active extension was possible to 45 
degrees; active flexion to 40 degrees and passive flexion to 
130 degrees; passive adduction to 0 degrees; active abduction 
to 30 degrees and passive abduction to 90 degrees; passive 
internal rotation to 80 degrees and passive external rotation 
to 20 degrees.  X-ray examination was normal.  The physical 
examiner's diagnosis was residuals of left shoulder injury.

Based on service medical records and the report of the 
January 1989 examination, the RO, in a May 1990 rating 
decision, granted service connection for the left shoulder 
disability and assigned a 30 percent evaluation.

Prior to the rating reduction of September 1995, the veteran 
underwent two VA examinations in November 1994.  In the first 
examination, the examiner noted the veteran's history of 
injuring his left shoulder and the subsequent surgeries he 
underwent.  Range of motion in his left shoulder was 140 
degrees flexion, 70 degrees extension, 90 degrees of 
rotation, 15 degrees external rotation and 8 degrees internal 
rotation.  The diagnosis was some capsular contraction of his 
shoulder, status post multiple surgeries to his shoulder, an 
intact rotator cuff but very tight to external rotation and 
probable anterior capsular tightness.  Also noted were 
limitations for any type of overhead work or heavy lifting 
work.  It was further noted that the veteran apparently had a 
job at the post office within his activity demands and he was 
able to perform his job without any problem.  The peripheral 
nerves examination included a brief history of the veteran's 
injuries, as well as noting the veteran's current complaints 
at that time to be weakness in the shoulder and decreased use 
of his arm abduction and outward rotation.  He also 
complained of numbness in his fingers.  A physical 
examination noted mild difficulty on abduction of the left 
arm when held close to the body.  In addition the veteran had 
major difficulty in the three minus over five weakness range 
when he externally rotated his arm in a flexed position at 
the elbow.  Through examination and by the evidence, there 
appeared to be evidence of damage to the suprascapular nerve 
with effects in the infraspinatus and supraspinatus muscles.  
No major atrophy was noted.  The diagnosis was significant 
damage to the suprascapular nerve with resulting weakness in 
the infraspinatus and to a lesser extent the supraspinatus 
muscles.  There were sensory changes which were difficult to 
localize and possibly more secondary to either general 
compression in the area of the brachial plexus or secondary 
to autonomic changes.

Additional evidence added to the claims file prior to the 
September 1995 reduction in rating included various private 
medical records which indicate the veteran having undergone 
treatment for his left shoulder disability.  Included in the 
records was a January 1995 evaluation by a private physician 
who noted that the veteran demonstrated full forward flexion 
and internal rotation.  There was also weakness, in the 
shoulder, a well-healed scar and slight muscle atrophy.  The 
examiner was of the opinion that the veteran should maintain 
his disability and that he should be continued at his 30 
percent rating from the standpoint of his left upper 
extremity.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for limitation of motion of the minor arm 
to shoulder level or midway between side and shoulder level.  
A maximum 30 percent rating is assigned where there is 
limitation of motion of the minor arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2001).

In applying these rating criteria to the evidence, the Board 
finds that the left shoulder had not undergone material 
improvement maintained under the ordinary conditions of life 
as of the September 1995 rating so as to support the 
reduction from a 30 percent to a 20 percent evaluation.  
While the veteran did demonstrate somewhat greater limitation 
of motion at the January 1989 examination than at the 
November 1994 examinations, at the latter examinations, he 
also demonstrated degenerative changes on X-ray, significant 
muscle weakness, and damage to the suprascapular nerve.  The 
January 1995 report of a private physician also identified 
slight atrophy of the infraspinatus muscle.  At the November 
1994 VA examinations, it was noted that the veteran had job 
limitations for any type of overhead work or heavy lifting.  
His work at the post office apparently was within his 
activity limitations.  Applying Diagnostic Code 5201 
pertaining to limitation of motion of the arm in flexion and 
abduction, it appears that his flexion and abduction 
(extension) were not so severe as to warrant continuation of 
the 30 percent evaluation.  When one considers other 
limitation of motion, it is noteworthy that he had difficulty 
on abduction of the left arm when held close to the body and 
major difficulty in the 3-/5 weakness range when externally 
rotating the arm in a flexed position at the elbow.  The 
additional notation of significant weaknesses and the 
accompanying restrictions regarding overhead work or heavy 
lifting demonstrated more than 1-1/2 years after the then 
most recent surgery lead the Board to the conclusion that at 
the time of the rating reduction, the veteran's service-
connected left shoulder disability had not demonstrated 
material improvement.  In the absence of such improvement of 
the disability that had been rated 30 percent disabling for 
more than five years, the decision to reduce the evaluation 
was not in accordance with law.  Accordingly, the Board 
restores the 30 percent disability rating, effective from 
December 1, 1995, the date of reduction.

Evidence added to the claims file subsequent to the September 
1995 rating includes various private treatment records from 
1999 which indicate that the veteran had suffered a new 
injury to his left shoulder following a fall in January 1999.  
Electromyography and nerve conducted studies in April 1999 
were normal.  He underwent left shoulder rotator cuff tear 
surgery in June 1999, which included a latissimus 
dorsipedicle tendon transfer due to a massive rotator cuff 
tear.

The veteran also underwent a VA joints examination in May 
2000.  During the examination, the veteran related to the 
examiner that he first suffered shoulder problems while 
stationed in the Middle East in 1983.  In 1986, while doing 
push-ups he felt something pop in his left shoulder.  He 
sought treatment at that time; however no surgery was 
recommended.  In March 1988 his left shoulder was scoped 
following an automobile accident a few months earlier, but 
the damage was such that an open surgical repair was 
required.  Surgery was performed in April 1988.  In the years 
following his discharge from service, the pain and 
dysfunction of the veteran's left shoulder gradually became 
worse.  Finally, in 1993, he sought treatment, and after 
various evaluations he underwent surgery in April 1993, 
during which a secondary repair of the rotator cuff was 
completed.  Following the surgery, the veteran was able to 
return to work, but continued to have some discomfort in the 
shoulder as well as numbness and pain in his left hand and 
forearm.  In January 1999 the veteran injured his shoulder 
again while falling when descending a set of stairs.  In June 
1999 he underwent his fourth shoulder surgery.  The veteran's 
complaints included numbness and an increase in pain 
throughout the day.  Activities such as actively moving his 
arm into flexion or abduction or attempting to lift more than 
25 pounds would increase the pain.  Even worse would be the 
pain when he attempts to bring his arm back to his side from 
an elevated position.  Toward the end of the day he must 
decrease the size of the bundles of mail he carries.  A 
physical examination revealed a scar across the top of the 
left shoulder and a scar extending from the scapula across 
the axilla to the posterior arm.  He was noted to be right 
hand dominant.  There was marked atrophy of the infraspinatus 
and supraspinatus muscles on the left.  There was 60 degrees 
of active to pain, 70 degrees of active and 120 degrees of 
passive forward flexion of the left shoulder; 70 degrees of 
active and 110 degrees of passive abduction; 8 degrees of 
external rotation; and 65 degrees of internal rotation.  
Strength was diminished considerably at the left shoulder, 
being no better than 3+/5.  The final diagnosis was status 
post multiple shoulder surgeries with muscle transfers to 
improve integrity of the left shoulder after numerous 
injuries resulting in rotator cuff tears.  There was also 
nerve damage found after the January 1988 injury which over 
the years had improved, according to studies completed in 
1999.  Addressing specific questions, the examiner noted that 
the veteran reported difficulty with fatigue of the 
musculature; the considerable weakness present due to the 
type of surgery would likely not improve; and there was no 
history to suggest incoordination except as related to 
fatigue of the musculature at the end of the day.  Further, 
the examiner noted that the veteran's weakness would not in 
and of itself cause increased loss of range of motion or 
ankylosis, but as the weakness progressed during the day, 
functional loss of motion would be expected.  The degree of 
loss would depend on the amount of activity during the given 
day.  The examiner felt that it was reasonable to predict 
increasing limitation of functional ability during a flare-up 
of pain.  The examiner concluded that taking all the evidence 
and symptoms into account, the original injury to the 
veteran's rotator cuff had resulted in a severely compromised 
left arm that now limits him to lifting less than 10 pounds 
with the left arm, keeps him from working overhead, and in 
general limits his function for all activities requiring use 
of the left hand, especially if those activities require 
strength.

A videoconference hearing was held before the undersigned 
Member of the Board in November 2001.  During the hearing, 
the veteran testified that he was able to lift his left arm 
comfortably to about a 45 degree angle.  Lifting the arm 
further, at the point of about 70 degrees he would no longer 
be able to hold it up.  The veteran also stated that he 
experiences several different kinds of pain, including a 
constant nagging and aching as well as a sharp pain with 
movement and severe cramping.  With respect to normal, 
everyday activities, the veteran stated that he is able to 
perform most of his daily activities; however, he compensates 
with his right hand at times when he is in pain.  With 
respect to his job, the veteran testified that he was not 
fired due to his disability; however he stated he was asked 
to move to a position where he would not have to use his arm 
or be subject to any heavy lifting.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two disability evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2001).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  Id.; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45).  The applicable regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14 (2001), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.  It is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several Diagnostic Codes.  
The critical element in permitting the assignment of several 
ratings under various Diagnostic Codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

With regard to the provisions of Diagnostic Code 5201, the 
Board notes that the veteran has testified that he is able to 
raise his arm comfortably to about 45 degrees and can raise 
it up to 70 degrees but cannot hold it there.  As part of the 
previously discussed evidence, the May 2000 VA examination 
showed that the veteran had a compromised range of motion in 
his left shoulder resulting from his left shoulder 
disability, and also the examiner mentioned he would likely 
be precluded from engaging in heavy lifting, particularly 
over his head.  In any event, it does appear that the veteran 
experiences significant difficulty in raising his right arm 
and lifting objects above shoulder level.  Therefore, even 
though the veteran may have been able to raise his left arm 
to 60 - 70 degrees at the most recent examination, after 
taking the effects of pain and weakness into consideration, 
the Board finds that the evidence supports assignment of the 
current 30 percent evaluation under Diagnostic Code 5201.  
The Board finds that the veteran's objectively demonstrated 
pain on motion in his left upper extremity along with his 
other demonstrated symptoms, is most reflective of a 30 
percent evaluation under Diagnostic Code 5201.

As the evidence does not show ankylosis of the scapulohumeral 
articulation, the criteria for an increased rating under 
Diagnostic Code 5200 are not met.  Likewise, the evidence 
does not show fibrous union, nonunion or loss of head of the 
humerus; therefore, an increased rating under Diagnostic Code 
5202 is not appropriate.

With respect to the veteran's contentions that his left 
shoulder disability limits his function and activity, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca, 8 Vet. 
App. at 204-05.  However, the Board finds that these 
complaints are already contemplated by the currently assigned 
30 percent rating.  In essence, the veteran's current 
symptomatology consists primarily of complaints of pain and 
loss of range of motion.  There is no evidence of swelling, 
discoloration, heat to touch, or instability, or other more 
severely disabling symptomatology.  As such, the Board finds 
that the 30 percent rating currently assigned properly 
considers the veteran's complaints of pain and functional 
loss.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
204-05.  

A separate evaluation for arthritis of the shoulder has been 
requested.  Traumatic arthritis substantiated by X-ray 
findings is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In the present case, the 
veteran is already rated based on limitation of shoulder 
motion.  While he does have X-ray evidence of degenerative 
findings, a separate rating for arthritis based on limitation 
of motion would constitute evaluation of the same disability 
under various diagnoses, in violation of 38 C.F.R. § 4.14.

In order to warrant a separate evaluation for scarring of the 
left shoulder, there must be evidence of superficial scars 
which are poorly nourished with repeated ulceration, are 
tender and painful on objective demonstration, or result in 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805.  While scars of 
the left shoulder area were noted on VA examination in May 
2000, they were not noted to be symptomatic in any way.  The 
veteran did not complain of pertinent symptomatology.  
Accordingly, there is no basis upon which to award a separate 
compensable evaluation for scars of the left shoulder area.

The Board has also considered whether an increased evaluation 
may be assigned by evaluating the veteran's service-connected 
shoulder disability based on disease of the nerves.  Under 
38 C.F.R. § 4.124a, Diagnostic Code 8510, a 60 percent 
evaluation is provided for complete paralysis of the upper 
radicular group (fifth and sixth cervicals) on the minor 
side, with all shoulder and elbow movements lost or severely 
affected, hand and wrist movements not affected.  A 40 
percent evaluation is provided for severe incomplete 
paralysis on the minor side, and a 30 percent evaluation for 
moderate incomplete paralysis.  The evidence reveals that 
April 1999 electromyography and nerve conduction studies were 
normal.  At the November 1994 VA peripheral nerves 
examination, there was examination and prior 
electromyographic evidence of damage to the suprascapular 
nerve.  Significant muscle weakness resulted.  At the most 
recent VA examination, conducted in May 2000, the examiner 
pointed out that the nerve damage after the January 1988 
injury had improved according to the 1999 studies.  While 
external rotation continues to be significantly impaired, 
abduction and internal rotation were much less affected.  The 
Board concludes that no more than moderate incomplete 
paralysis has been shown.  Without the severe incomplete 
paralysis necessary for the assignment of a 40 percent 
evaluation, a basis for a rating in excess of the current 30 
percent has not been shown.  

The potential application of Title 38 of the Code of Federal 
Regulations (2001) in addition to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001) have also been considered.  See 
Schafrath v. Derwinski,  1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that the 
service-connected left shoulder disability under 
consideration here has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise 
renders impracticable the application of the regular 
schedular standards.  The Board does not doubt that the 
veteran has significant impairment of the left shoulder which 
results in certain work restrictions.  However, the Board 
also finds that the regular schedular standards contemplate 
the symptomatology shown.  In essence, the Board finds no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular schedular standards.  In that regard, the Board 
observes that with respect to the veteran's service-connected 
left shoulder disability, the applicable rating criteria 
contemplate higher ratings for that disability.  However, the 
Board has not found that disability to be of such degree of 
severity as to warrant assignment of a higher rating on a 
schedular basis.  Likewise, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1) (2001); Bagwell v. Brown, 8 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In making this determination, the Board has considered the 
veteran's hearing testimony.  He testified at hearings before 
a hearing officer at the RO, and before the undersigned in 
Washington, D.C. and in a videoconference hearing.  While the 
veteran's testimony is considered credible insofar as he 
testified concerning his observable symptoms and belief in 
the merits of his claim, he is not competent to offer a 
medical diagnosis or opinion.  


ORDER

Restoration of a 30 percent rating for post-operative 
residuals of a repaired rotator cuff tear, and tears of the 
glenoid, with limitation of motion in the left shoulder, 
effective from the date of reduction, December 1, 1995, is 
granted, subject to law and regulations applicable to the 
disbursement of VA monetary benefits.

An evaluation in excess of 30 percent for post-operative 
residuals of a repaired rotator cuff tear, and tears of the 
glenoid, with limitation of motion in the left shoulder, is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

